UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: September 30 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. FundX Upgrader Funds Annual Report September 30, 2013 Equity Funds FundX ETF Aggressive Upgrader Fund FundX Aggressive Upgrader Fund FundX Upgrader Fund FundX ETF Upgrader Fund Balanced Fund FundX Conservative Upgrader Fund Fixed Income Fund FundX Flexible Income Fund Hedged Funds FundX Tactical Upgrader Fund FundX Tactical Total Return Fund FundX Upgrader Funds Table of Contents Shareholder Letter 3 FundX Upgrader Fund Manager’s Discussion of Fund Performance 5 Performance Chart 6 Schedule of Investments 7 FundX Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 8 Performance Chart 9 Schedule of Investments 10 FundX Conservative Upgrader Fund Manager’s Discussion of Fund Performance 11 Performance Chart 12 Schedule of Investments 13 FundX Flexible Income Fund Manager’s Discussion of Fund Performance 14 Performance Chart 15 Schedule of Investments 16 FundX ETF Aggressive Upgrader Fund Manager’s Discussion of Fund Performance 17 Performance Chart 18 Schedule of Investments 19 FundX ETF Upgrader Fund Manager’s Discussion of Fund Performance 20 Performance Chart 21 Schedule of Investments 22 FundX Tactical Upgrader Fund Manager’s Discussion of Fund Performance 23 Performance Chart 24 Schedule of Investments 25 FundX Tactical Total Return Fund Manager’s Discussion of Fund Performance 27 Performance Chart 28 Schedule of Investments 29 Statements of Assets and Liabilities 32 Statements of Operations 34 Statements of Changes in Net Assets 36 Financial Highlights 44 Notes to Financial Statements 52 Report of Independent Registered Public Accounting Firm 60 Expense Example 61 Additional Information 68 WWW.UPGRADERFUNDS.COM 1969 – DAL Investment Company is a Registered Investment Advisor (RIA) 1976 – The firm starts publishing NoLoad FundX newsletter. 2001 –The firm packages its most popular growth model as a mutual fund, introducing the FundX Upgrader Fund (FUNDX). 2002 – Inception of three additional funds:FundX Aggressive Upgrader Fund (HOTFX),FundX Conservative Upgrader Fund (RELAX), and FundX Flexible Income Fund (INCMX). 2008 – The firm announces a new mutual fund that isn’t always fully invested: FundX Tactical Upgrader Fund (TACTX). 2009 – FundX Tactical Total Return Fund (TOTLX) combines the firm’s bond fund strategy with its Tactical approach. 2012 – DAL Investment Company is renamed FundX Investment Group. FundX Upgrader Funds The FundX Upgrader Funds are a series of mutual funds that invest in underlying mutual funds and exchange traded funds (ETFs) based on our Upgrading strategy. The Funds offer varying levels of potential risk and reward. Knowledgeable Portfolio Management We’ve been managing portfolios of noload mutual funds since 1969. We monitor thousands of mutual funds and ETFs and make timely portfolio changes. A Strategy You Can Understand The Upgrading strategy ranks noload mutual funds and ETFs based on trailing 1, 3, 6 and 12-month performance, buying top performers, then holding them only while they remain top-ranked based on near-term performance. The FundX Upgrader Funds have the flexibility to invest both domestically and globally in the sectors, regions and strategies we identify as being in sync with current market leadership. A Portfolio that Responds to Market Changes Market leadership rotates between large-cap and small-cap stocks, growth and value styles of investing, and global geographic regions.We align the FundX Upgrader Fund portfolios with leadership trends. We move incrementally to top ranked funds in our scoring system by progressively selling the lower ranked funds and reinvesting in the new leaders. FundX Upgrader Funds September 30, 2013 Dear Fellow Shareholders, It’s been a strong year for the stock market as well as for the FundX Upgrader Funds. The S&P 500 has continued to hit new highs in 2013 and surpassed its previous highs in 2000 and 2007, despite the many hurdles in its way. The market has been remarkably resilient. Since our last Annual Report, the market has faced the fiscal cliff, sequestration, possible military action in Syria and even natural disasters like last year’s devastating Hurricane Sandy. As of this letter dated September 30, 2013, the market is facing a potential government shutdown and a debate over the debt ceiling. But so far, these hurdles have only temporarily slowed down the market’s trajectory. Being invested in stocks certainly paid off over the last year, but investors who invested in the strongest areas of the market – such as smaller companies and value stocks – did even better than the major indexes. The S&P 500, a large-cap growth index, gained 19.3% for the 12 months ending September 30, 2013, while S&P 400 value, a mid-cap value index, gained 29.5%. Opportunities from Different Areas of the Market The Upgrading strategy we use to manage the equity FundX Funds seeks to focus the Funds’ portfolios in strong performing areas of the market, and the Funds were primarily invested in leading small- and mid-cap funds and value-oriented funds. Our strategy also seeks to avoid lagging areas of the market. The equity FundX Funds didn’t have direct exposure to emerging markets, which were negative for most of 2013, while U.S. markets were up double-digits. The Funds also avoided gold and precious metals, which have also struggled this year. Flexibility to Adapt to Changing Bond Markets While stocks have been on a tear, bonds have faltered as interest rates rose throughout the summer. In our Semiannual Report (dated March 31, 2013), we wrote that we were prepared for changing bond markets and despite this year’s volatility, the FundX Flexible Income Fund has managed to eke out positive results this year through September 30, 2013, while the Barclays Capital Aggregate Bond Index, like so many bond strategies, was negative. A Complement to Stocks & Bonds Despite the strong returns from the stock markets, some investors simply can’t stomach the volatility that comes with stocks. And with rising interest rates, bonds also aren’t as attractive to investors.The FundX Tactical Upgrader Fund currently has no exposure to bonds, so the Fund has low interest-rate risk, and its equity exposure is hedged to avoid participating in steep market declines. On the following pages of this Annual Report, you’ll find specific details as to each Fund’s investment performance and a discussion of how each Fund portfolio has adapted to changing markets. Thank you for giving us the opportunity to serve you. Sincerely, Janet Brown President, FundX Investment Group WWW.UPGRADERFUNDS.COM - 3 - FundX Upgrader Funds Past performance does not guarantee future results. The information provided in this letter represents the opinion of the author and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk. Principal loss is possible. The FundX Upgrader Funds (“Funds”) are considered “funds of funds” and an investor will indirectly bear the principal risks and its share of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than they would if they invested directly in the underlying funds. The Funds employ an “Upgrading” strategy whereby investment decisions are based on near-term performance, however, the Funds may be exposed to the risk of buying underlying funds immediately following a sudden, brief surge in performance that may be followed by a subsequent drop in market value. The Funds invest in underlying funds and these underlying funds may invest in securities of small companies, which involve greater volatility than investing in larger, more established companies, or they may invest in foreign securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods; these risks are greater for investments in emerging markets. The underlying funds may invest in debt securities, which typically decrease in value when interest rates rise; this risk is usually greater for longer-term debt securities.Lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher rated securities. While the Upgrader Funds are diversified, the underlying funds may invest in a limited number of issuers and therefore may be considered non-diversified. The underlying funds may engage in short sales; an underlying fund’s investment performance may suffer if it is required to close out a short position earlier than intended. Some underlying funds may borrow money for leveraging and will incur interest expense. Some underlying funds may use derivatives, which involve risks different from, and in certain cases, greater than the risks presented by more traditional investments. ETFs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. The underlying funds may invest in asset-backed and mortgage-backed securities, which involve additional risks such as credit risk, prepayment risk, possible illiquidity and default, and increased susceptibility to adverse economic developments. The underlying funds, particularly some ETFs, may use investment techniques considered to be aggressive, including using futures contracts, options on futures contracts, securities and indices, forward contracts, swap agreements and similar instruments. Sector weighting and fund holdings are subject to change at any time and mention of them should not be construed as recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for further sector and holdings information. References to other funds should not be interpreted as an offer of these securities. The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies. The Barclays Aggregate Bond Index is an unmanaged index generally representative of intermediate-term government bonds, investment grade corporate debt securities and mortgage-backed securities. An investment cannot be made directly in an index. The S&P MidCap 400® provides investors with a benchmark for mid-sized companies.The index, which is distinct from the large-cap S&P 500®, measures the performance of mid-sized companies, reflecting the distinctive risk and return characteristics of this market segment. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of a comparable quality with a shorter duration. While the funds are no-load, management fees and expenses still apply. Diversification does not assure a profit or protect against a loss in a declining market. Please refer to prospectus for further details. The FundX Upgrader Funds are distributed by Quasar Distributors, LLC. WWW.UPGRADERFUNDS.COM - 4 - FundX Upgrader Fund (FUNDX) The FundX Upgrader Fund is our flagship equity fund. This diversified, global growth fund is primarily invested in core, diversified funds and has limited exposure to more speculative funds and ETFs. FUNDX is designed for investors who want a core equity portfolio that seeks to adapt to changing markets, and markets have certainly changed over the 12 months ending September 30, 2013. FUNDX began the Annual Report period with exposure to both growth and value funds. It held large-cap growth funds like Vanguard Mega Cap 300 Growth (MGK) and value-oriented dividend funds like iShares High Dividend ETF (HDV). But in 2013, small- and mid-cap stocks outperformed larger-cap stocks. This led us to replace FUNDX’s large-cap growth positions with mid-cap growth funds like Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX).We also sold dividend funds in favor of small- and mid-cap value funds like iShares S&P Small Cap 600 Value (IJS) and Wells Fargo Special Mid-Cap Value (WFMIX).By September 30, 2013, over 40% of FUNDX’s portfolio was invested in small- and mid-cap funds, and the portfolio was focused more on value than growth. FUNDX can take advantage of opportunities around the globe, but domestic markets outperformed foreign markets for most of the Annual Report period and this has kept the Fund invested primarily in U.S. funds. International funds were strong performers at the end of 2012, and we increased FUNDX’s exposure to international funds, particularly those focused on Europe, such as Vanguard Europe (VGK).These funds gained in the first quarter of 2013, but they didn’t keep pace with better performing U.S. value funds and were replaced. International funds once again took the lead in the third quarter of 2013 and FUNDX holds a handful of funds like Oakmark International (OAKIX) and Oakmark Global (OAKGX). If foreign markets continue to do well, we’ll be led to increase FUNDX’s exposure to international funds. But if U.S. markets pull ahead, we believe FUNDX’s substantial allocation to U.S. funds provide an opportunity to participate. FUNDX allocates 30% to more speculative funds, such as single country or sector funds. Home builders had been a strong performer in 2012 and FUNDX held SPDR S&P Homebuilders (XHB) for over a year. This long-term position added value, but XHB faltered in 2013 and was replaced.FUNDX’s biotech and health care positions continued to produce good returns this year and other long-term positions like T. Rowe Price Health Sciences (PRHSX) remain in the portfolio. Looking Ahead We believe that in order to outperform the market over time, we have to be willing to be different from the market and that certainly held true in the trailing year ending September 30, 2013. U.S. large-cap growth stocks, like those in the S&P 500, have been in favor for the last few years, but over the last 12 months, smaller-cap stocks and value stocks have led and more recently, international markets have done well. FUNDX’s exposure to these leading areas helped the Fund outperform its benchmark, S&P 500, for the year ending September 30, 2013. WWW.UPGRADERFUNDS.COM - 5 - FundX Upgrader Fund FundX Upgrader Fund Value of $10,000 vs S&P 500 Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. 1 Year 3 Year 5 Year 10 Year FundX Upgrader Fund 19.83% 11.96% 6.53% 7.62% S&P 500 Index 19.34% 16.27% 10.02% 7.57% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 6 - FundX Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 100.8% Core Funds: 70.6% AllianceBernstein Trust - Discovery Value Fund $ Ariel Fund Fidelity Value Fund iShares S&P Mid-Cap 400 Value ETF Janus Contrarian Fund Legg Mason Capital Management Value Trust Nicholas Fund, Inc. Oakmark Global Fund Oakmark International Fund Sound Shore Fund, Inc. Vanguard FTSE Europe ETF Wells Fargo Advantage Special Mid Cap Value Fund Total Core Funds Speculative Funds: 30.2% Ariel Appreciation Fund Baron Partners Fund* Dreyfus Opportunistic Midcap Value Fund Fidelity Leveraged Company Stock Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Nasdaq Biotechnology ETF iShares S&P Small-Cap 600 Value ETF Janus Global Life Sciences Fund John Hancock Funds - Classic Value Fund JPMorgan Small Cap Value Fund PRIMECAP Odyssey Aggressive Growth Fund* T. Rowe Price Health Sciences Fund, Inc. Vanguard Consumer Discretionary ETF Total Speculative Funds Total Investment Companies (Cost $223,353,430) SHORT-TERM INVESTMENTS: 0.1% Fidelity Government Portfolio - Institutional, 0.01%# Total Short-Term Investments (Cost $428,018) Total Investments: 100.9% (Cost $223,781,448) Liabilities in Excess of Other Assets: (0.9)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 7 - FundX Aggressive Upgrader Fund (HOTFX) The FundX Aggressive Upgrader Fund invests primarily in speculative equity funds, taking more risk in search of potentially higher returns over time. More aggressive funds can be volatile and to manage this, the remaining of HOTFX’s portfolio is invested in core, diversified equity funds. HOTFX is designed for investors who want an aggressive equity portfolio that seeks to adapt to changing markets, and markets have certainly changed over the 12 months ending September 30, 2013. HOTFX began the Annual Report period with exposure to both growth and value funds. It held large-cap growth funds like Vanguard Mega Cap 300 Growth (MGK) and value-oriented dividend funds like iShares High Dividend ETF (HDV). But in 2013, small- and mid-caps outperformed larger-cap stocks, and we replaced HOTFX’s large-cap growth positions with smaller-cap growth funds like Baron Partners (BPTIX) and Primecap Odyssey Aggressive Growth (POAGX).We also sold dividend funds in favor of small- and mid-cap value funds like iShares S&P Small Cap 600 Value (IJS) and Wells Fargo Special Mid-Cap Value (WFMIX). By September 30, 2013, nearly 50% of HOTFX’s portfolio was invested in small- and mid-cap funds. HOTFX can take advantage of opportunities around the globe, but domestic markets outperformed foreign markets for most of the Annual Report period and this has kept the Fund invested primarily in U.S. funds. International funds were strong performers at the end of 2012, and we increased HOTFX’s exposure to international funds, particularly those focused on Europe, such as Vanguard Europe (VGK).These funds gained in the first quarter of 2013, but they didn’t keep pace with better performing U.S. value funds and were replaced. Among more concentrated funds like sector funds, home builders had been a strong performer in 2012 and HOTFX held SPDR S&P Homebuilders (XHB) for over a year. But while this long-term position added value, but it faltered in 2013 and was replaced. HOTFX’s biotech and health care positions continued to produce good returns this year and positions like T. Rowe Price Health Sciences (PRHSX) have been held for over a year. Looking Ahead We believe that in order to outperform the market over time, we have to be willing to be different from the market and that certainly held true in the trailing year ending September 30, 2013. U.S. large-cap growth stocks, like those in the S&P 500, have been in favor for the last few years, but over the last 12 months, smaller-cap stocks and value stocks have led and more recently, international markets have done well. WWW.UPGRADERFUNDS.COM - 8 - FundX Aggressive Upgrader Fund FundX Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. 1 Year 3 Year 5 Year 10 Year FundX Aggressive Upgrader Fund 19.30% 12.19% 6.70% 7.85% S&P 500 Index 19.34% 16.27% 10.02% 7.57% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 9 - FundX Aggressive Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 100.0% Core Funds: 31.5% Ariel Fund $ Dodge & Cox Stock Fund Fidelity Value Fund iShares S&P Mid-Cap 400 Value ETF Janus Contrarian Fund Nicholas Fund, Inc. Oakmark Global Fund Wells Fargo Advantage Special Mid Cap Value Fund Total Core Funds Speculative Funds: 68.5% Ariel Appreciation Fund Baron Partners Fund* Dreyfus Opportunistic Midcap Value Fund Fidelity Leveraged Company Stock Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Nasdaq Biotechnology ETF iShares S&P Small-Cap 600 Value ETF Janus Global Life Sciences Fund John Hancock Funds - Classic Value Fund JPMorgan Small Cap Value Fund PRIMECAP Odyssey Aggressive Growth Fund* Professionally Managed Portfolio - Hodges Fund* Skyline Special Equities Portfolio* T. Rowe Price Health Sciences Fund, Inc. Vanguard Consumer Discretionary ETF Total Speculative Funds Total Investment Companies (Cost $61,066,060) Total Investments: 100.0% (Cost $61,066,060) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 10 - FundX Conservative Upgrader Fund (RELAX) The FundX Conservative Upgrader Fund is a balanced fund that pairs the Upgrading Strategy we used to manage the equity FundX Funds and the Flexible Income approach we use to manage the FundX Flexible Income Fund. RELAX typically uses a classic 60/40 allocation with 60% diversified equity funds and 40% primarily in bond funds. The Fund’s equity exposure enables investors to participate in potential stock market growth and the Fund’s fixed income exposure attempts to manage volatility.RELAX is designed for investors who want a balanced portfolio of stocks and bonds that seeks to adapt to changing stock and bond markets. Both stock and bond markets have certainly changed over the 12 months ending September 30, 2013. RELAX began the Annual Report period with exposure to both growth and value funds. It held large-cap growth funds like Vanguard Mega Cap 300 Growth (MGK) and value-oriented dividend funds like iShares High Dividend ETF (HDV). But in 2013, small- and mid-cap stocks outperformed larger-cap stocks. This led us to replace RELAX’s large-cap growth and dividend funds in favor of mid-cap value funds like Ariel (ARGFX) and Wells Fargo Special Mid-Cap Value (WFMIX).By September 30, 2013, over half of the equity part of RELAX’s portfolio was invested in mid-caps and value funds. RELAX can take advantage of opportunities around the globe, but domestic stock markets outperformed foreign markets for most of the Annual Report period and this has kept the Fund invested primarily in U.S. equity funds. RELAX had some exposure to foreign funds, particularly those that invest in Europe, such as Vanguard Europe (VGK), at the end of 2012. But although these funds gained in the first quarter of 2013 they didn’t keep pace with better performing U.S. value funds and were replaced. RELAX has no exposure to more speculative equity funds, such as sector funds or single-country funds. RELAX’s fixed income exposure changed as interest rates rose this year. RELAX avoided government bonds and focused primarily on corporate bonds throughout the Annual Report period. Within corporates, we shortened maturities and focused on higher-yielding corporate bonds, which lessened interest-rate risk. We trimmed RELAX’s intermediate- term bond holdings, replacing funds like DoubleLine Core Fixed Income (DBLFX) and DoubleLine Total Return (DBLTX), which had been in the portfolio for over a year, in favor of stronger performing high-yield, strategic and total-return funds. Strategic funds like Osterweis Strategic Income (OSTIX) and Thompson Bond (THOPX) have had higher yields and lower duration so they potentially offer some protection against rising rates.And total-return funds like Merger Fund (MERFX) and Vanguard Wellesley (VWIAX), aren’t fully invested in bonds, so these funds may be useful. Looking Ahead Following another year of great stock market gains and relatively lackluster performance from fixed income, a balanced approach like the FundX Conservative Upgrader fund can be especially valuable for investors who are afraid to chase stocks higher but need more upside potential than they are getting from bonds if they want to achieve their long-term goals. As with all Upgrader funds, we believe that our greatest assets are our awareness that both stock and bond fund leadership changes over time and our disciplined strategy to monitor our holdings and realign our portfolio based on our rankings. WWW.UPGRADERFUNDS.COM - 11 - FundX Conservative Upgrader Fund FundX Conservative Upgrader Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and Blended Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. 1 Year 3 Year 5 Year 10 Year FundX Conservative Upgrader Fund 12.50% 8.05% 6.66% 7.34% S&P 500 Index 19.34% 16.27% 10.02% 7.57% Barclays Capital Aggregate Bond Index -1.68% 2.86% 5.41% 4.59% Blended Index 10.58% 10.95% 8.59% 6.66% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes.The Blended Index is made up of 60% S&P 500 Index and 40% Barclays Capital Aggregate Bond Index. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 12 - FundX Conservative Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 100.1% Bond Funds: 28.9% Ivy High Income Fund $ Janus High-Yield Fund John Hancock High Yield Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund TCW Total Return Bond Fund Thompson Bond Fund Total Bond Funds Core Funds: 60.2% Ariel Fund Dodge & Cox Stock Fund Fidelity Value Fund iShares S&P Mid-Cap 400 Value ETF Janus Contrarian Fund Nicholas Fund, Inc. Oakmark Global Fund Sound Shore Fund, Inc. Vanguard FTSE Europe ETF Wells Fargo Advantage Special Mid Cap Value Fund Total Core Funds Total Return Funds: 11.0% Manning & Napier Fund, Inc. - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $40,048,459) Total Investments: 100.1% (Cost $40,048,459) Liabilities in Excess of Other Assets: (0.1)% ) Net Assets 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 13 - FundX Flexible Income Fund (INCMX) The FundX Flexible Income Fund is our flagship bond fund. INCMX can invest in bond funds of varying maturity and credit quality. It targets areas of the bond market that are excelling in the current market environment, but it also attempts to manage risk. We limit the Fund’s exposure to potentially riskier bonds, like high-yield bonds, and we seek to limit the downside of the portfolio. INCMX is intended for investors who want a bond fund that can adapt to changing bond market conditions, such as changes in interest rates. As rates rose this summer, we adapted INCMX’s portfolio, reducing exposure to funds that were particularly interest-rate sensitive and increasing exposure to funds that offered some protection against rising rates. Treasuries are the most interest-rate sensitive part of the bond market and we sold INCMX’s small 5% position in short-term Treasuries in the fourth quarter of 2012. INCMX didn’t own any Treasury or government-only bonds funds during 2013. We replaced Treasuries with strategic bond funds, like Osterweis Strategic Income (OSTIX) and Thompson Bond (THOPX). These funds generally have had higher yields and lower duration so they potentially offer some protection against rising rates. INCMX’s exposure to strategic funds rose from 13% in September 30, 2012 to 29% in September 30, 2013. INCMX remained focused on corporate bonds throughout the Annual Report period, but within corporates, we shortened maturities and focused on higher-yielding corporate bonds, which lessened the Fund’s interest-rate risk.We trimmed the Fund’s intermediate-term bond holdings from 21% down to just 5%, replacing funds like DoubleLine Core Fixed Income (DBLFX) and DoubleLine Total Return (DBLTX), which had been in the portfolio for over a year, in favor of stronger performing high-yield and total-return funds. Total-return funds, like Merger Fund (MERFX) and Vanguard Wellesley (VWIAX), aren’t fully invested in bonds, so these funds typically have not been as negatively affected by rising rates. INCMX’s exposure to total-return funds rose from 11% in September 30, 2012 to 30% in September 30, 2013. INCMX can invest in foreign bonds as well as in U.S. bonds, but domestic bond markets generally outperformed foreign during the Annual Report period. INCMX’s small (15%) allocation to world and emerging market bonds didn’t hold up in the second quarter of 2013 and were replaced. This proved to be well timed as emerging market bonds declined in the third quarter. Looking Ahead We believe that in order to outperform the Barclays Capital Aggregate Bond Index over time, we have to be willing to be different from the index and that certainly held true for the year ending September 30, 2013. The Barclays Capital Aggregate Bond Index is primarily invested in government bonds, Treasury bonds and mortgage-backed bonds.But by seeking out better performing areas of the bond market, INCMX beat the index, generating positive returns for the year ending September 30, 2013, while many bond strategies, including the Barclays Capital Aggregate Bond Index, were negative. INCMX has performed well as rates rose, and we believe there are also a variety of ways for INCMX to potentially add value if rates stabilize. WWW.UPGRADERFUNDS.COM - 14 - FundX Flexible Income Fund FundX Flexible Income Fund Value of $10,000 vs Barclays Capital Aggregate Bond Index and BofA Merrill Lynch 3-Month U.S. Treasury Bill Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. 1 Year 3 Year 5 Year 10 Year FundX Flexible Income Fund 2.58% 3.49% 5.55% 5.26% Barclays Capital Aggregate Bond Index -1.68% 2.86% 5.41% 4.59% BofA Merrill Lynch 3-Month U.S. Treasury Bill Index 0.10% 0.10% 0.17% 1.70% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes.The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 15 - FundX Flexible Income Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 99.6% High Yield Bond Funds: 24.8% Ivy High Income Fund $ Janus High-Yield Fund John Hancock High Yield Fund MainStay High Yield Corporate Bond Fund Total High Yield Bond Funds Intermediate Term Bond Funds: 5.0% TCW Total Return Bond Fund Total Intermediate Term Bond Funds Short-Term Bond Funds: 10.2% Metropolitan West Low Duration Bond Fund Total Short-Term Bond Funds Strategic Bond Funds: 29.1% Loomis Sayles Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund Thompson Bond Fund Total Strategic Bond Funds Total Return Funds: 30.5% Manning & Napier Fund, Inc. - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $135,092,873) SHORT-TERM INVESTMENTS: 0.1% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# Total Short-Term Investments (Cost $87,900) Total Investments: 99.7% (Cost $135,180,773) Other Assets in Excess of Liabilities: 0.3% Net Assets: 100.0% $ # Annualized seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 16 - FundX ETF Aggressive Upgrader Fund (UNBOX) The FundX ETF Aggressive Upgrader Fund is an unconstrained ETF-only portfolio; we can invest UNBOX in the hottest sectors, countries and segments of the market. At times the Fund may be 100% invested in these more concentrated ETFs. UNBOX is designed for investors who want an aggressive ETF portfolio that seeks to adapt to changing markets, and markets have certainly changed over the 12 months ending September 30, 2013. As of our last Annual Report dated September 30, 2012, UNBOX was primarily invested in sector ETFs. It had 23% in technology ETFs like SPDR Technology (XLK) and PowerShares QQQ (QQQ), 18% in real estate and homebuilder ETFs like SPDR Homebuilders (XHB), and 16% in healthcare and biotech funds like iShares Nasdaq Biotechnology (IBB). But 2013’s small-cap trend led us to replace many sector-specific positions with leading small- and mid-cap ETFs like iShares Russell 2000 Growth (IWO),iShares S&P Small Cap 600 Index (IJR), and iShares S&P 400 Mid Cap Value (IJJ).Small- and mid-cap ETFs made up over 50% of UNBOX’s portfolio as of September 30, 2013. Sector ETFs continue to be a substantial part of UNBOX’s portfolio. Leading biotech and health care ETFs now make up 30% of the portfolio. UNBOX also has positions in financial services and consumer discretionary ETFs. UNBOX can take advantage of opportunities around the globe, but domestic markets outperformed foreign markets for most of the Annual Report period and this has kept the Fund invested in U.S. ETFs for most of the year ending September 30, 2013. International ETFs were strong performers at the end of 2012, and we increased UNBOX’s exposure, adding positions in iShares MSCI EAFE (EFA) and single-country ETFs like iShares MSCI Germany (EWG). But these funds didn’t keep pace with better performing U.S. small-cap ETFs and were replaced.More recently in the third quarter, Asia ETFs were strong performers and UNBOX has exposure to iShares Xinhua China (FXI) and PowerShares Golden Dragon (PGJ). WWW.UPGRADERFUNDS.COM - 17 - FundX ETF Aggressive Upgrader Fund FundX ETF Aggressive Upgrader Fund Value of $10,000 vs S&P 500 Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Since Inception 1 Year 3 Year 5 Year (1/31/07) FundX ETF Aggressive Upgrader Fund 10.94% 8.89% 3.41% 1.90% S&P 500 Index 19.34% 16.27% 10.02% 4.63% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 18 - FundX ETF Aggressive Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 99.8% Core Funds: 10.6% iShares S&P Mid-Cap 400 Value ETF $ Total Core Funds Speculative Funds: 89.2% Health Care Select Sector SPDR Fund iShares Xinhua China Large-Cap ETF iShares Core S&P Small-Cap ETF iShares Micro-Cap ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF iShares S&P Small-Cap 600 Value ETF iShares U.S. Financial Services ETF iShares U.S. Healthcare ETF Powershares Golden Dragon China Portfolio SPDR S&P Biotech ETF Vanguard Consumer Discretionary ETF Total Speculative Funds Total Investment Companies (Cost $6,509,179) Total Investments: 99.8% (Cost $6,509,179) Other Assets in Excess of Liabilities: 0.2% Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 19 - FundX ETF Upgrader Fund (REMIX) The FundX ETF Upgrader Fund is a moderate growth ETF-only portfolio. This global growth fund invests primarily in core, diversified ETFs and has limited exposure to more speculative ETFs, such as sector or single-country ETFs. REMIX is designed for investors who want a core equity portfolio that seeks to adapt to changing markets, and markets have certainly changed over the 12 months ending September 30, 2013. REMIX began the Annual Report period with exposure to both growth and value funds. It held large-cap growth funds like Vanguard Mega Cap 300 Growth (MGK) and value-oriented dividend ETFs like iShares High Dividend ETF (HDV). But in 2013, small- and mid-cap stocks outperformed larger-cap stocks. This led us to replace REMIX’s large-cap growth positions with small-cap growth ETFs like iShares S&P Small Cap 600 Growth (IJT). We also sold dividend ETFs in favor of mid-cap value funds like iShares S&P Mid Cap 400 Value (IJJ) and Vanguard Mid-Cap Value (VOE). By September 30, 2013, over 36% of REMIX’s portfolio was invested in small- and mid-cap ETFs. REMIX can take advantage of opportunities around the globe, but domestic markets outperformed foreign markets for most of the Annual Report period and this has kept the Fund invested primarily in the U.S. International ETFs were strong performers at the end of 2012, and we increased REMIX’s exposure to international funds, particularly those focused on Europe, such as iShares MSCI EAFE (EFA). These positions had gains in the first quarter of 2013, but they didn’t keep pace with better performing U.S. small-cap and value ETFs and were replaced. International funds once again took the lead in the third quarter of 2013 and REMIX now has a small allocation to Vanguard Europe (VGK). If foreign markets continue to do well, we’ll be led to increase REMIX’s exposure to international ETFs. But if U.S. markets pull ahead, REMIX’s substantial allocation to U.S. funds will likely participate. REMIX allocates 30% to more speculative funds, such as single country or sector funds. Home builders had been a strong performer in 2012, and REMIX’s position in SPDR S&P Homebuilders (XHB) added value, but it faltered in 2013 and was replaced.REMIX’s biotech and health care positions, such as SPDR Health Care (XLV) and iShares Nasdaq Biotechnology (IBB), continued to produce good returns this year. WWW.UPGRADERFUNDS.COM - 20 - FundX ETF Upgrader Fund FundX ETF Upgrader Fund Value of $10,000 vs S&P 500 Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Since Inception 1 Year 3 Year 5 Year (1/31/07) FundX ETF Upgrader Fund 15.95% 10.76% 4.72% 1.03% S&P 500 Index 19.34% 16.27% 10.02% 4.63% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 21 - FundX ETF Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 100.0% Core Funds: 69.4% Guggenheim S&P 500 Equal Weight ETF $ iShares Russell 3000 Growth ETF iShares S&P Mid-Cap 400 Value ETF Powershares FTSE RAFI US 1000 Portfolio Vanguard FTSE Europe ETF Vanguard Mid-Cap Value ETF Total Core Funds Speculative Funds: 30.6% Health Care Select Sector SPDR Fund iShares Core S&P Small-Cap ETF iShares Micro-Cap ETF iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF iShares S&P Small-Cap 600 Growth ETF iShares S&P Small-Cap 600 Value ETF iShares U.S. Financial Services ETF Powershares Golden Dragon China Portfolio Vanguard Consumer Discretionary ETF Vanguard Extended Market ETF Total Speculative Funds Total Investment Companies (Cost $7,294,979) Total Investments: 100.0% (Cost $7,294,979) Other Assets in Excess of Liabilities: 0.0% Net Assets: 100.0% $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 22 - FundX Tactical Upgrader Fund (TACTX) The FundX Tactical Upgrader Fund is a hedged equity portfolio that attempts to bridge some of the gap between the volatility of stocks and the relatively low yield of fixed income. TACTX is managed to be much less volatile than a fully invested portfolio of stocks because the Fund’s equity exposure is hedged. TACTX also has less interest-rate risk because it currently has no exposure to bond funds. Because TACTX’s gains and losses may be independent of near-term stock and bond market performance, it may complement a balanced portfolio of stocks and bonds. Since our last Annual Report, stocks have continued to climb a wall of worry. Globally, there have been concerns about Syria and Iran. In the U.S., major budget battles threaten both a government shutdown and possibly even a first ever default from the issuer of the world’s reserve currency. There is also uncertainty over the Federal Reserve’s bond purchase program, known as quantitative easing, along with a transition to a new Fed chief. Bond markets weren’t immune from worry either. A modest rise in interest rates hurt bond investors, yet interest rates remain well below historic norms. In such uncertain times, we believe that TACTX offers investors who are either overweight in fixed income or simply sidelined in cash, a way to add some equity exposure with less volatility than the broad equity market. We expect TACTX to provide investors some of the growth potential of equities without fully participating in sharp stock market advances or declines, and that’s a pretty good summary of how TACTX performed over the 12 months ending September 30, 2013. TACTX stumbled a bit in the final quarter of 2012, but participated in some of the gains of the stock market in 2013 and with much less volatility. Overall gains for the year fell between the stellar gains of stocks and the losses of the total bond index. TACTX is invested in a broadly diversified portfolio of equity mutual funds and ETFs. Its equity exposure is offset by options strategies, which are designed to limit volatility and potential downside in case of a market correction. Despite the market’s relentless advance, we continue to find a broad range of opportunities to invest in, offset by our hedges. We could have been more defensive through the second quarter correction, and we could have been less defensive at the start of the third quarter, but ultimately buying into dips and selling into rallies paid off. Looking Ahead We believe that in order for investors to achieve long-term investment objectives that exceed inflation, investors need to take some risk. Complimenting a balanced portfolio of stocks and bonds with a hedged equity fund like TACTX may allow investors to stay on track by increasing their overall portfolio diversification and therefore potentially smoothing some of the volatility they fear. TACTX seeks to help manage the risk of market declines. Market corrections over the past year have been short-lived and relatively shallow. We are mindful of the possibility of a steeper pullback in the coming year – especially if valuations become more stretched in the coming months. We are encouraged to see investors beginning to let go of some of their fears and warm up to equity markets again. We believe these investors have the potential to be rewarded, despite periodic setbacks. We see TACTX playing a role by helping investors invest in equities because they know that we are managing the fund with the goal of reduced risk. WWW.UPGRADERFUNDS.COM - 23 - FundX Tactical Upgrader Fund FundX Tactical Upgrader Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and BofA Merrill Lynch 3-Month U.S. Treasury Bill Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Since Inception 1 Year 3 Year 5 Year (2/29/08) FundX Tactical Upgrader Fund 4.22% 5.78% -0.38% -3.20% S&P 500 Index 19.34% 16.27% 10.02% 6.62% Barclays Capital Aggregate Bond Index -1.68% 2.86% 5.41% 4.61% BofA Merrill Lynch 3-Month U.S. Treasury Bill Index 0.10% 0.10% 0.17% 0.36% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes.The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 24 - FundX Tactical Upgrader Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 94.5% Core Funds: 81.2% Guggenheim S&P 500 Equal Weight ETF $ iShares MSCI EAFE ETF iShares S&P Mid-Cap 400 Value ETF Powershares FTSE RAFI US 1000 Portfolio Vanguard FTSE Europe ETF Vanguard Mid-Cap Value ETF Total Core Funds Speculative Funds: 13.3% Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF iShares S&P Small-Cap 600 Value ETF Total Speculative Funds Total Investment Companies (Cost $49,359,552) Contracts (100 shares per contract) PURCHASED OPTIONS: 1.1% Put Options: 1.1% SPDR S&P rust, Expiration 10/19/13, Strike Price $168* Total Purchased Options (Cost $534,510) Shares/Par Value SHORT-TERM INVESTMENTS: 6.3% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# United States Treasury Bill, Maturity Date 12/05/13, 0.078%^ Total Short-Term Investments (Cost $3,397,458) Total Investments: 101.9% (Cost $53,291,520) Liabilities in Excess of Other Assets: (1.9)% ) Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2013. ^ Yield to maturity. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 25 - FundX Tactical Upgrader Fund Schedule of Options Written at September 30, 2013 Contracts (100 shares per contract) Value Call Options Written Financial Select Sector SPDR Fund, Expiration 10/19/13, Strike Price $20* $ ) Total Call Options Written (Premium received $9,861) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 26 - FundX Tactical Total Return Fund (TOTLX) The FundX Tactical Total Return Fund is a hedged total-return portfolio that attempts to offer investors an alternative to investing in fixed income. TOTLX is managed to be much less volatile than a fully invested portfolio of stocks because the Fund’s equity exposure is hedged. TOTLX also invests in bond funds. TOTLX also has low interest-rate risk because it incorporates a hedged equity portfolio and may also attempt to directly hedge both credit and interest-rate risk. Because TOTLX’s gains and losses may be independent of near-term stock and bond market performance, it may complement a balanced portfolio of stocks and bonds. Since our last Annual Report, stocks have continued to climb a wall of worry. Globally, there have been concerns about Syria and Iran. In the U.S., major budget battles threaten both a government shutdown and possibly even a first ever default from the issuer of the world’s reserve currency. There is also uncertainty over the Federal Reserve’s bond purchase program, known as quantitative easing, along with a transition to a new Fed chief. Bond markets weren’t immune from worry either. A modest rise in interest rates hurt bond investors, yet interest rates remain well below historic norms. In such uncertain times, we believe that TOTLX offers investors who are either overweight in fixed income or simply sidelined in cash, an alternative total-return strategy seeking less volatility than the broad equity market. We expect TOTLX to provide investors with some of the growth and income potential of stocks and bonds without fully participating in sharp stock market advances or declines or being directly impacted by rising or falling interest rates. That’s a pretty good summary of how TOTLX performed over the 12 months ending September 30, 2013. Overall gains for the year fell between the stellar gains of stocks and the losses of the total bond index with much less volatility than a balanced portfolio of stocks and bonds (as represented by an equal blend of the S&P 500 index and Barclays Aggregate bond index). TOTLX is invested in a broadly diversified portfolio of stock and bond funds and ETFs. Its equity exposure is offset by options strategies, which are designed to limit volatility and potential downside in case of a market correction. Its fixed income is broadly diversified yet actively managed and occasionally hedged. TOTLX also invests in fixed income alternatives like merger arbitrage funds and other less volatile equity funds. Despite the market’s relentless advance and uncertainty about the future direction of interest rates, we continue to find a broad range of opportunities to invest in, offset by our hedges. We could have been more defensive through the second quarter correction, and we could have been less defensive at the start of the third quarter, but ultimately buying into dips and selling into rallies paid off. Looking Ahead We believe that in order for investors to achieve long-term investment objectives that exceed inflation, investors need to take some risk. Complimenting a balanced portfolio of stocks and bonds with a hedged total-return fund like TOTLX may allow investors to stay on track by increasing their overall portfolio diversification and potential smoothing some of the volatility they fear. TOTLX seeks to help manage the risk of stock and bond market declines. Bonds have been weak over the past year and low yields remain a headwind. Stock market corrections over the past year have been short-lived and relatively shallow, but we are mindful of the possibility of a steeper pullback in the coming year – especially if valuations become more stretched in the coming months. We are encouraged to see investors beginning to let go of some of their fears and warm up to equity markets again. We believe these investors have the potential to be rewarded, despite periodic setbacks. We also are starting to see investors seeking to reduce excess exposure to bonds, and we expect that trend to continue – especially if interest rates continue to rise closer to their historic norms. We see TOTLX playing a role by helping investors find a total-return-oriented alternative with potentially less volatility than the broad equity market. WWW.UPGRADERFUNDS.COM - 27 - FundX Tactical Total Return Fund FundX Tactical Total Return Fund Value of $10,000 vs S&P 500 Index, Barclays Capital Aggregate Bond Index and BofA Merrill Lynch 3-Month U.S. Treasury Bill Index This chart illustrates the performance of a hypothetical $10,000 investment, including reinvested dividends and distributions, and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.The returns reflect fee waivers in effect.In the absence of such waivers, total return would be reduced. Since Inception 1 Year 3 Year (5/29/09) FundX Tactical Total Return Fund 2.49% 3.90% 4.47% S&P 500 Index 19.34% 16.27% 17.39% Barclays Capital Aggregate Bond Index -1.68% 2.86% 4.85% BofA Merrill Lynch 3-Month U.S. Treasury Bill Index 0.10% 0.10% 0.12% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by visiting www.upgraderfunds.com. The S&P 500 Index is an unmanaged index generally representative of the market for the stocks of large sized U.S. companies.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.The Barclays Capital Aggregate Bond Index is a market value-weighted index that tracks the daily price and total return performance of fixed-rate, publicly placed, dollar-denominated, and non-convertible investment grade debt issues with at least $100 million par amount outstanding and with at least one year of final maturity.Returns include reinvested dividends but reflect no deduction for fees, expenses, or taxes.The BofA Merrill Lynch 3-Month U.S. Treasury Bill Index is an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. One cannot invest directly in an index. WWW.UPGRADERFUNDS.COM - 28 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2013 Shares Value INVESTMENT COMPANIES: 93.2% Bond Funds: 29.0% Ivy High Income Fund $ Janus High-Yield Fund John Hancock High Yield Fund Loomis Sayles Bond Fund MainStay High Yield Corporate Bond Fund Metropolitan West Low Duration Bond Fund Osterweis Strategic Income Fund PIMCO Income Fund TCW Total Return Bond Fund Thompson Bond Fund Total Bond Funds Core Funds: 41.3% Guggenheim S&P 500 Equal Weight ETF iShares MSCI EAFE ETF iShares S&P Mid-Cap 400 Value ETF Powershares FTSE RAFI US 1000 Portfolio Vanguard FTSE Europe ETF Vanguard Mid-Cap Value ETF Total Core Funds Speculative Funds: 8.4% Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Nasdaq Biotechnology ETF iShares Russell 2000 Growth ETF iShares S&P Small-Cap 600 Value ETF Total Speculative Funds Total Return Funds: 14.5% Manning & Napier Fund, Inc. - Pro Blend Conservative Term Series Fund Merger Fund Vanguard Wellesley Income Fund Total Total Return Funds Total Investment Companies (Cost $6,517,337) Contracts (100 shares per contract) PURCHASED OPTIONS: 0.7% Put Options: 0.7% SPDR S&P rust, Expiration 10/19/13, Strike Price $168* Total Purchased Options (Cost $42,761) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 29 - FundX Tactical Total Return Fund Schedule of Investments at September 30, 2013, Continued Shares Value SHORT-TERM INVESTMENTS: 3.2% Fidelity Institutional Money Market Funds - Government Portfolio, 0.01%# $ Total Short-Term Investments (Cost $229,143) Total Investments: 97.1% (Cost $6,789,241) Other Assets in Excess of Liabilities: 2.9% Net Assets: 100.0% $ * Non-income producing. # Annualized seven-day yield as of September 30, 2013 The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 30 - FundX Tactical Total Return Fund Schedule of Options Written at September 30, 2013 Contracts (100 shares per contract) Value Call Options Written 22 Financial Select Sector SPDR Fund, Expiration 10/19/13, Strike Price $20* $ ) Total Call Options Written (Premium received $885) $ ) * Non-income producing. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 31 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30, 2013 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund ASSETS Investments in securities, at value (identified cost $223,781,448, $61,066,060, $40,048,459 and $135,180,773, respectively) (Note 2) $ Cash Deposits at brokers for written options — Receivables: Investment securities sold — Fund shares sold Due from Advisor — Dividends and interest 3 — Prepaid expenses and other assets Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $0 and $0, respectively) — Payables: Investment securities purchased — Fund shares redeemed Investment advisory fees, net Adminstration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 32 - FundX Upgrader Funds Statements of Assets and Liabilities at September 30 2013, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund ASSETS Investments in securities, at value (identified cost $6,509,179, $7,294,979, $53,291,520 and $6,789,241, respectively) (Note 2) $ Cash Deposits at brokers for written options — — Receivables: Investment securities sold — Fund shares sold — — Due from Advisor — Dividends and interest — — 4 Prepaid expenses and other assets Total assets LIABILITIES Written Options, at value (Premiums received of $0, $0, $9,861 and $885, respectively) — — Payables: Investment securities purchased — — Fund shares redeemed — — — Investment advisory fees, net — — — Adminstration fees Custody fees Fund accounting fees Transfer agent fees Trustee fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net assets applicable to shares outstanding $ Shares outstanding; unlimited number of shares authorized without par value Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed (accumulated) net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 33 - FundX Upgrader Funds Statements of Operations For the Year Ended September 30, 2013 FundX FundX Aggressive FundX Conservative FundX Flexible Upgrader Fund Upgrader Fund Upgrader Fund Income Fund INVESTMENT INCOME Dividends $ Interest 33 12 4 — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) Legal fees Insurance expense Total expenses Less: fees waived ) ) ) — Less: expenses paid indirectly (Note 3) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on: Investments Written options — Net realized gains Long-term capital gain distributions from mutual funds Short-term capital gain distributions from mutual funds Change in net unrealized appreciation on investments ) Net realized and unrealized gain (loss) on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 34 - FundX Upgrader Funds Statements of Operations For the Year Ended September 30, 2013, Continued FundX ETF Aggressive FundX ETF FundX Tactical FundX Tactical Upgrader Fund Upgrader Fund Upgrader Fund Total Return Fund INVESTMENT INCOME Dividends $ Interest — — Total investment income EXPENSES (NOTE 3) Investment advisory fees Transfer agent fees Fund accounting fees Administration fees Reports to shareholders Custody fees Audit fees Registration fees Trustee fees Miscellaneous expenses Chief Compliance Officer fees Interest expense (Note 6) 27 Legal fees Insurance expense Total expenses Less: fees waived ) Less: expenses paid indirectly (Note 3) — — ) — Net expenses Net investment income (loss) ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain (loss) on: Investments Written options — — ) ) Net realized gains Long-term capital gain distributions from mutual funds — — — Short-term capital gain distributions from mutual funds — — — Change in net unrealized appreciation (depreciation) on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 35 - FundX Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $4,691 and $10,858, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 36 - FundX Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $236 and $1,528, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 37 - FundX Conservative Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) ) $ ) (b) Net of redemption fees of $647 and $15,163, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 38 - FundX Flexible Income Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding $ ) $ ) (b) Net of redemption fees of $3,660 and $3,982, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 39 - FundX ETF Aggressive Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ ) $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — Total distributions to shareholders ) — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) ) Total change in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net change in shares outstanding ) $ ) ) $ ) The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 40 - FundX ETF Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net change in shares outstanding ) $ ) $ The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 41 - FundX Tactical Upgrader Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ ) Net realized gain (loss) on investments ) Net realized gain (loss) on written options ) Capital gain distributions from regulated investment companies — — Change in net unrealized appreciation of investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — — From net realized gain — — Total distributions to shareholders — — CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) Total change in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income (loss) $ ) $ ) (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions — Shares redeemed (b) Net change in shares outstanding $ $ (b) Net of redemption fees of $15 and $479, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 42 - FundX Tactical Total Return Fund Statements of Changes in Net Assets Year Ended Year Ended September 30, 2013 September 30, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Net realized gain (loss) on written options ) Capital gain distributions from regulated investment companies Change in net unrealized appreciation (depreciation) of investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net change in net assets derived from net change in outstanding shares (a) ) Total change in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended September 30, 2013 September 30, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net change in shares outstanding ) $ ) $ (b) Net of redemption fees of $0 and $70, respectively. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 43 - FundX Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Distribution in excess — ) Total distributions ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period / year $ Total return % % )%^ % % )%(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % % %+ % % % After expenses absorbed(5) % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % % )%+ % % % After expenses absorbed(6) % % )%+ % % % Portfolio turnover rate % % %^ % % % Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (42.69)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.24%, 1.24%, 1.23%, 1.22%, 1.20%, and 1.11% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31,2009, and October 31, 2008, respectively.(Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.35%, 0.54%, (0.04)%, 0.07%, 0.52%, and 1.83% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 44 - FundX Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) — ) ) ) From net realized gain — ) Distributions in excess — ) Total distributions ) — ) ) ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total return % % )%^ % % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % % %+ % % % After fees waived or recouped(4) % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % % )%+ % % % After fees waived or recouped(5) % % )%+ % % % Portfolio turnover rate % % %^ % % % Recognition of net investment income (loss) by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.34%, 1.32%, 1.30%, 1.30%, 1.30%, and 1.20% for the period/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been 0.15%, 0.01%, (0.40)%, 0.10%, 0.39%, and 1.79% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 45 - FundX Conservative Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Total distributions ) Paid-in capital from redemptions fees (Note 2) Net asset value, end of period/year $ Total return % % )%^ % % )%(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % % %+ % % % After fees absorbed or recouped(5) % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(4): Before fees waived and expenses absorbed % % %+ % % % After fees absorbed or recouped(6) % % %+ % % % Portfolio turnover rate % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (27.83)%. Amount is less than $0.01. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.41%, 1.36% 1.30%, 1.35%, 1.32%, and 1.24% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.72%, 1.50%, 1.85%, 1.29%, 1.72%, and 2.15% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009, and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 46 - FundX Flexible Income Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) ) ) — — ) Total distributions ) Paid-in capital from redemption fees Net asset value, end of period/year $ Total return % % )%^ % % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed % % %+ % % % After fees waived/recouped and expenses absorbed(4) % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived/recouped and expenses absorbed % % %+ % % % After fees waived/recouped and expenses absorbed(5) % % %+ % % % Portfolio turnover rate % 79 % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.005. Does not include expenses of investment companies in which the Fund invests. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 0.95%, 0.94%, 0.92%,0.94%%, 0.97% and 0.94% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009 and October 31, 2008, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 3.39%, 2.91%, 3.75%, 3.03%, 3.03% and 3.81% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010, October 31, 2009 and October 31, 2008, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 47 - FundX ETF Aggressive Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) — ) ) — ) From net realized gain — ) Distribution in excess — ) Total distributions ) — ) ) — ) Paid-in capital from redemption fees — Net asset value, end of period/year $ Total return % % )%^ % % )% RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % % %+ % % % After fees waived and expenses absorbed % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed )% )% )%+ % % % After fees waived and expenses absorbed )% % )%+ % % % Portfolio turnover rate % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Amount is less than $0.005. Does not include expenses of investment companies in which the Fund invests. Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. * Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 48 - FundX ETF Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended September 30, September 30, Years Ended October 31, 2011** Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss)(1) Net realized and unrealized gain (loss) on investments ) ) Net increase from payments by affiliates on the disposal of investments in violation of restrictions — Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — ) Distribution in excess — ) Total distributions ) Paid-in capital from redemption fees (Note 2) — Net asset value, end of period/year $ Total return % % )%^ % % )%(2) RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed % % %+ % % % After fees waived and expenses absorbed % % %+ % % % RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS(3): Before fees waived and expenses absorbed )% )% )%+ % % % After fees waived and expenses absorbed % % %+ % % % Portfolio turnover rate % % %^ % % % Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the underlying investment companies in which the Fund invests. Includes advisor reimbursement by affiliates from net realized loss on investments on the disposal of investments in violation of restrictions.Excluding this effect, the total return would have been (41.74%). Does not include expenses of investment companies in which the Fund invests. Calculated using the average shares outstanding method. ^ Not annualized. + Annualized. ** Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 49 - FundX Tactical Upgrader Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended Years Ended Period Ended September 30, September 30, October 31, October 31, 2011** 2008* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Paid-in capital from redemption fees (Note 2) LESS DISTRIBUTIONS: From net investment income — — — ) ) — From net realized gain — Total distributions — — — ) ) — Net asset value, end of period/year $ Total return % % %^ % )% )%^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS(5): Before fees waived/recouped and expenses absorbed % % %+ % % %+ After fees waived/recouped and expenses absorbed(2) % % %+ % % %+ RATIO OF NET INVESTMENT (LOSS) TO AVERAGE NET ASSETS(5): Before fees waived/recouped and expenses absorbed )% )% )%+ % % %+ After fees waived/recouped and expenses absorbed(3) )% )% )%+ % % %+ Portfolio turnover rate % % %^ % % %^ Amount is less than $0.005. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.38%, 1.36%, 1.45%, 1.42% and 1.25% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010 and October 31, 2009, respectively. (Note 3) Including credits for expenses paid indirectly, the ratio of net investment income (loss) to average net assets would have been (0.22)%, (0.46)%, (1.01)%, 0.77% and 0.72% for the periods/years ended September 30, 2013, September 30, 2012, September 30, 2011, October 31, 2010 and October 31, 2009, respectively. (Note 3) Calculated using the average shares outstanding method. Does not include expenses of investment companies in which the Fund invests. ^ Not Annualized. + Annualized. * Fund commenced operations February 29, 2008. ** Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 50 - FundX Tactical Total Return Fund Financial Highlights For a capital share outstanding throughout each period/year Years Ended Period Ended Year Ended Period Ended September 30, September 30, October 31, October 31, 2011** 2009* Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations Paid-in capital from redemption fees — — LESS DISTRIBUTIONS: From net investment income ) — From net realized gain ) ) ) — — Total distributions ) — Net asset value, end of period/year $ Total return % % %^ % %^ RATIOS/SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % % %+ % %+ After fees waived and expenses absorbed(2) % % %+ % %+ RATIO OF NET INVESTMENT INCOME (LOSS) TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % )% )%+ % )%+ After fees waived and expenses absorbed(3) % % %+ % %+ Portfolio turnover rate % % %^ % %^ Amount is less than $0.005. Including credits for expenses paid indirectly, the ratio of expenses to average net assets would have been 1.48% and 1.48% for the period/year ended September 30, 2011 and October 31, 2010, respectively.(Note 3) Including credits for expenses paid indirectly, the ratio of net investment income to average net assets would have been 1.21% and 1.17% for the period/year ended September 30, 2011 and October 31, 2010, respectively. (Note 3) Calculated using the average shares outstanding method. ^ Not Annualized. + Annualized. * Fund commenced operations May 29, 2009. ** Effective September 30, 2011, the Fund changed its fiscal year end from October 31 to September 30.The information presented is for the period from November 1, 2010 to September 30, 2011. The accompanying notes are an integral part of these financial statements. WWW.UPGRADERFUNDS.COM - 51 - FundX Upgrader Funds Notes to Financial Statements September 30, 2013 Note 1 – Organization FundX Upgrader Fund, FundX Aggressive Upgrader Fund, FundX Conservative Upgrader Fund, FundX Flexible Income Fund, FundX ETF Aggressive Upgrader Fund, FundX ETF Upgrader Fund, FundX Tactical Upgrader Fund and FundX Tactical Total Return Fund (the “Funds”) are diversified series of shares of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company. FundX Upgrader Fund (“Upgrader Fund”) commenced operations on November 1, 2001.FundX Aggressive Upgrader Fund (“Aggressive Fund”), FundX Conservative Upgrader Fund (“Conservative Fund”) and FundX Flexible Income Fund (“Flexible Income Fund”) commenced operations on July 1, 2002.FundX ETF Aggressive Upgrader Fund (“ETF Aggressive Fund”) and FundX ETF Upgrader Fund (“ETF Upgrader Fund”) commenced operations on January 31, 2007.FundX Tactical Upgrader Fund (“Tactical Fund”) commenced operations on February 29, 2008.FundX Tactical Total Return Fund (“Tactical Total Return Fund”) commenced operations on May 29, 2009. The investment objective of the Upgrader Fund and the Aggressive Fund is to maximize capital appreciation over the long term without regard to income.The investment objective of the Conservative Fund is to obtain capital appreciation over the long term while at times providing a low level of current income to reduce portfolio volatility.The investment objective of the Flexible Income Fund is to generate total return, which is capital appreciation plus current income.The investment objective of the ETF Aggressive Fund and the ETF Upgrader Fund is to maximize capital appreciation over the long term without regard to income.The investment objective of the Tactical Fund is to seek long-term capital appreciation with less volatility than the broad equity market; capital preservation is a secondary consideration.The investment objective of the Tactical Total Return Fund is to seek long-term capital appreciation and current income with an emphasis on risk management. Note 2 – Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds.These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation.Investments in open-end mutual funds are valued at their respective net asset values on the valuation date.Security valuations for the Funds’ investments in investment companies are furnished by an independent pricing service that has been approved by the Funds’ board of directors.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Short-term securities that have maturities of less than 60, at time of purchase, days are valued at amortized cost, which when combined with accrued interest, approximates market value. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”).NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees.When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Funds’ Board of Trustees.Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value.Different funds could reasonably arrive at different values for the same security.The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations.As of September 30, 2013 the Funds did not hold fair valued securities. According to Section 12(d)(1)(F) of the Investment Company Act of 1940, a registered investment company may restrict the redemption of its shares by a Fund and certain of its affiliates to 1% of its total outstanding shares during a 30 day period.Under the Trust’s Liquidity Guidelines, an investment company position that exceeds 1% of the outstanding shares may be considered illiquid.In addition, each Fund is restricted from investing more than 15% of its net assets in illiquid securities. WWW.UPGRADERFUNDS.COM - 52 - FundX Upgrader Funds Notes to Financial Statements September 30, 2013, Continued As described above, the Funds utilize various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds’ investments as of September 30, 2013: FundX Upgrader Fund Level 1 Level 2 Level 3 Total Investment Companies $ $
